Citation Nr: 1103834	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a low back disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to September 
1987 and August 1989 to September 1998.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2008 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by an 
April 1999 rating decision about which the veteran was notified 
in June 1999; the veteran did not appeal this decision. 

2.  Additional evidence received since the April 1999 rating 
decision in the form of an April 2009 medical opinion linking the 
veteran's current back pain to service raises a reasonable 
possibility of substantiating the claim of service connection for 
a back disability.

3.  Multiple instances of treatment for lumbar disability are 
shown in service and it is at least as likely as not that the 
veteran's current lumbar disc disease is etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a back disability is new and material; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving all reasonable doubt in the veteran's favor, lumbar 
disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2006).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the claim on appeal.  This 
is so because the Board is taking action favorable to the veteran 
in the decision below.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

Service connection for a back disability was denied by an April 
1999 rating decision about which the veteran was notified in June 
1999.  The veteran did not file an appeal to this decision; as 
such, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

By way of the August 2008 rating decision, the RO determined that 
new and material evidence had been received to reopen the claim 
for service connection for a low back disability.   
Notwithstanding this decision, the Board has a legal duty to 
consider the requirement of whether new and material evidence has 
been submitted, regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this case, the 
Board agrees with the conclusion of the RO that sufficient new 
and material evidence has been presented to reopen the claim for 
service connection for a back disability, as the additional 
evidence includes a medical opinion dated in April 2009 linking 
the veteran's current back pain to service.  When this evidence 
is considered in conjunction with all the evidence of record, the 
Board finds that the evidence raises a "reasonable possibility" 
of substantiating the claim for service connection for a back 
disability.  Accordingly, the claim for service connection for a 
back disability is reopened.  

The service treatment reports reflect several instances of 
treatment for lumbar pain, with diagnoses of sciatica in 
September 1983 and August 1985, and lumbar strain in July 1985 
and March 1991.  Service treatment reports within months of 
separation from service in March and May 1998 also reflect 
complaints of back pain, with the diagnosis listed on these 
reports as sciatica.  

The post service evidence reflects a current back disability, 
with lumbar disc disease shown upon x-ray.  A July 2005 VA report 
reflecting treatment for back pain noted a history of an in-
service onset of back pain.  An April 2009 statement from a 
physician reported that he had treated the veteran 12 times since 
September 2004 for chronic back pain that started while in 
military service, and that it was "reasonable to assume that the 
cause of back pain while in the service is also the cause of his 
ongoing pain."  

A contrary opinion to that rendered in April 2009 was reached 
following a July 2008 VA examination, wherein the examiner 
concluded that the veteran's current lumbar strain with 
degenerative disc disease was not caused by or the result of his 
lower lumbar strain and mechanical low back pain during service.  
However, the examiner preceded this opinion by noting treatment 
for low back pain during an intervening interceding incident 
involving a fall that "aggravated" his back pain.  The 
veteran's representative noted this conclusion in her December 
2010 presentation to the Board, and stated that because the VA 
examiner stated that the post service accident aggravated, rather 
than caused, his current back disability, there necessarily 
exists a back disability that pre-existed this accident of in-
service origin for which service connection should be granted.  

Unless the preponderance of the evidence is against the claim, it 
cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  In this case, given the discussion of the 
veteran's representative with respect to the nature of the July 
2008 negative opinion discussing back pain in service and the 
"aggravation" of back pain by the post-service accident, the 
Board finds that the positive opinion rendered in April 2009 
places the probative weight of the positive and negative evidence 
in relative balance, particularly with consideration of the 
multiple instances of treatment for lumbar pain throughout the 
course of the veteran's military service.  Thus, all reasonable 
doubt will be resolved in the veteran's favor as required by law 
such that service connection for lumbar disc disease may be 
granted.  Gilbert, supra.  

ORDER

New and material evidence having been received, the claim for 
serve connection for a back disability is reopened and service 
connection for lumbar disc disease is granted.    



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


